NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



YOHAN EBA McEWEN,                         )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-3750
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Anthony M. Candela of Candela Law Firm,
P.A., Riverview, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

              Affirmed.

VILLANTI, BLACK, and ATKINSON, JJ., Concur.